Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158066-7 & (65)                                                                                         David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SPECTRUM HEALTH HOSPITALS,                                                                           Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  SC: 158066
                                                                     COA: 336244
                                                                     Kent CC: 14-010519-NF
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN and FARM
  BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendants-Appellees.
  ____________________________________/


  SPECTRUM HEALTH HOSPITALS,
           Plaintiff-Appellant,
  v                                                                  SC: 158067
                                                                     COA: 337477
                                                                     Kent CC: 14-010519-NF
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN and FARM
  BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendants-Appellees.
  ____________________________________/

         The application for leave to appeal the April 10, 2018 judgment of the Court of
  Appeals and the motion for miscellaneous relief are considered. The motion for
  miscellaneous relief is GRANTED in part. On order of the Court, it appearing to this
  Court that the case of W A Foote Mem Hosp v Mich Assigned Claims Plan (Docket No.
  156622) is pending on appeal before this Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 5, 2019
         a0225
                                                                               Clerk